Citation Nr: 1621541	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  11-17 706	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether vacatur of a decision of the Board of Veterans Appeals issued on September 29, 2105, is warranted.

2.  Entitlement to service connection for cardiomyopathy, for purposes of accrued benefits.

3.  Whether new and material evidence has been received to reopen the claim for service connection for diabetes mellitus, for purposes of accrued benefits.

4.  Entitlement to service connection for diabetes mellitus, for purposes of accrued benefits.

5.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318.

6.  Entitlement to service connection for the cause of the Veteran's death.

7.  Entitlement to burial benefits.


REPRESENTATION

Veteran represented by:	Matthew Hill, Attorney


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to July 1979 and from August 1985 to January 1993.  The Veteran died in June 2007; the appellant is his surviving spouse.

This appeal is before the Board of Veterans' Appeals (Board) from a May 2009 rating decision and a June 2009 denial of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In her June 2011 substantive appeal, the appellant requested a hearing before the Board, but this request was withdrawn in an August 2015 written statement.

On September 29, 2015, the Board issued its initial decision on this appeal.   In January 2016, the appellant's representative filed a motion to vacate the decision, which the Board grants below.

The issues of entitlement to service connection for cardiomyopathy for accrued benefits purposes, the cause of the Veteran's death, and entitlement to burial benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Board's decision of September 29, 2015, was decided on an inaccurate factual basis and, to ensure due process of law, the appellant's claims should be considered by the Board on the merits.

2.  In a final decision issued in July 2003, the RO denied the Veteran's claim for service connection for diabetes mellitus, based on a finding that there was no evidence of a current disability related to service.

3.  The evidence associated with the claims file subsequent to the July 2003 final denial includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for diabetes mellitus, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection.

4.  Diabetes mellitus is related to in-service exposure to herbicides.

5.  The Veteran was not a former prisoner of war, nor was he in receipt of compensation at the 100 percent rate due to service-connected disabilities for a period of at least five years immediately after his discharge from active service or for 10 or more years prior to his death.


CONCLUSIONS OF LAW

1.  The criteria for vacatur of the September 29, 2015, Board decision have been met.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 20.904(a), 20.1304(c) (2015).

2.  Evidence received since a final July 2003 rating decision is new and material; therefore, the appellant's claim of entitlement to service connection for diabetes mellitus, for the purposes of accrued benefits, is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2015).

3.  The criteria for service connection for diabetes mellitus, for the purposes of accrued benefits, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  The criteria for entitlement to DIC benefits under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Because the vacatur of a prior Board decision and the reopening of the appellant's claim for service connection for diabetes mellitus are considered grants, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide those issues.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.

As to the appellant's claim for DIC benefits, the VCAA does not apply because the issue presented is solely one of statutory interpretation and the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).  Thus, the facts are not in dispute and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Vacatur

On September 29, 2015, the Board issued a decision in this appeal, denying the appellant's claims for accrued benefits on the basis of her filing the claim more than one year after the Veteran's death.  With a January 2016 motion for reconsideration, the appellant's representative provided additional evidence suggesting, though not conclusively establishing, that the appellant had indeed submitted a claim not properly processed by VA within a year of the Veteran's death.

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.  Because the evidence is in equipoise as to the exact filing date of the appellant's claim, and because the claim had not been denied on a procedural basis by the RO, the Board finds that its decision of September 29, 2015, was decided on an inaccurate factual basis and, to ensure due process of law, the appellant's claims should be considered by the Board on the merits.  The September 29, 2015, Board decision is therefore vacated.

Diabetes Mellitus

The appellant seeks to reopen the claim for service connection for diabetes mellitus.

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "New" evidence is evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of the claim on any basis, whether a decision on the underlying merits or, a petition to reopen.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans Claims (Court) held that § 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In July 2003 rating decision, the RO denied the Veteran's claim for service connection for diabetes mellitus, based on a finding that there was no evidence of a current disability related to service.  In the year following this decision the Veteran neither appealed nor submitted new and material evidence.  The Board therefore finds that this decision became final.

Evidence submitted since this decision includes a detailed argument presented by the appellant's representative in a September 2015 brief before the Board.  Exhibits to the brief included portions of the Veteran's service personnel records establishing service at Eglin Air Force Base from 1977 to 1980, where he was assigned to the United States Air Force Hospital in Bioenvironmental Engineering Services as an environmental health technician.  Also included among the exhibits was an excerpted January 1987 report commissioned by the Air Force to study the effects of Agent Orange as stored at Eglin Air Force Base.  Specifically, the report found Agent Orange contamination around hardstand 7, an aircraft parking area west of the north-south runway on the main airdrome of Eglin Air Force Base.  The Board finds that this evidence relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim.  The claim is therefore reopened.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain diseases with a relationship to herbicide exposure, such as diabetes mellitus, a presumption of service connection arises if the disease manifests to a degree of 10 percent or more following service in the Republic of Vietnam any time during the period from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Service in the Republic of Vietnam includes service in the brown water offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313.  When, as here, a veteran did not serve in Vietnam, the appellant may establish service connection on a direct basis if the evidence shows that diabetes mellitus was, in fact, caused by exposure to Agent Orange or some other incident of service.  See Combee v. Brown, F.3d at 1039 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As noted, the Veteran did not serve in Vietnam.  He consistently maintained, however, that he was exposed to herbicides, specifically Agent Orange, while stationed at Eglin Air Force Base from 1977 to 1980, and the January 1987 report reflects a potential for such exposure.  Furthermore, the Veteran's specialty in service was environmental health technician.  While there is no direct evidence of exposure to Agent Orange in the Veteran's service personnel records, it is clear that such exposure would be consistent with his duties.  Specifically, records include a citation accompanying the award of an Air Force Commendation Medal, indicating that immediately following an April 1979 train derailment involving toxic chemicals the Veteran repeatedly entered the contaminated area to take air and water samples, providing civilian authorities with data concerning decontamination procedures.  Additionally, in a statement accompanying his March 2006 claim, the Veteran specifically recalled working with Agent Orange near hardstand 7, the location identified in the January 1987 report as contaminated.  The Board thus finds that the Veteran's duties made any potential exposure to herbicides a probability.  For these reasons, the Board finds the evidence in equipoise as to whether the Veteran's diabetes mellitus was due to exposure to herbicides, and service connection for the purposes of accrued benefits is granted.

DIC Benefits Under 38 U.S.C.A. § 1318

The appellant claims DIC benefits under 38 U.S.C.A. § 1318.

A surviving spouse may establish entitlement to DIC benefits where it is shown that a veteran's death was not the result of willful misconduct, and at the time of death, the veteran was receiving, or entitled to receive, compensation for a service-connected disability and meets the following criteria:  (1) that the veteran was continuously rated totally disabled for the 10 years immediately preceding death; (2) that the veteran was rated totally disabled upon separation from service, was continuously so rated, and died at least five years after separation from service; or, (3) that the veteran was a former prisoner of war, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b) (West 2014).  The statute was implemented by VA at 38 C.F.R. § 3.22.

The Veteran was discharged from active duty service in January 1993.  He did not serve in combat and was not a prisoner of war. The Veteran had not been granted service connection for any disability prior to his death in June 2007.  Furthermore, the claim pending at the time of his death was filed in March 2006.  Thus, even if his pending claims were to be granted in full subsequent to the Board's remand herein, the Veteran would not have had a 100 percent rating for 10 years prior to his death or the 5 years following his discharge.  For these reasons, DIC benefits under 38 U.S.C.A. § 1318 are not warranted as a matter of law.


ORDER

The September 29, 2015, Board decision is vacated.

New and material evidence has been presented, and the claim for service connection for diabetes mellitus for the purposes of accrued benefits is reopened.

Service connection for diabetes mellitus, for the purposes of accrued benefits, is granted.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied.


REMAND

The appellant contends that the Veteran's death was caused, at least in part, by a heart disorder. The death certificate notes that he Veteran died of cardiogenic shock. The leading causes of his cardiogenic shock were noted to include congestive heart failure, non-ischemic cardiomyopathy, and diabetes. 

Available service treatment records include dental records of a notation in June 1992 that the Veteran was being followed for hypertension and elevated cholesterol; he was prescribed Lopid and an unknown diuretic.  Aside from dental records, there are no other service treatment records for the Veteran's period of active duty service from August 1985 to January 1993.  The RO has not made a formal finding that the Veteran's service treatment records are partially missing or unavailable.  As such, a remand is warranted for additional development to attempt to obtain any outstanding service treatment records for the Veteran's periods of active duty service. 

Indeed, in a June 2003 request for information, the RO requested all service treatment records for the Veteran's period of active service from August 1985 to January 1993.  Notably, however, the Veteran also served on active duty from October 1972 to July 1979.  While these service treatment records have not been formally requested, VA nonetheless received an August 1972 report of medical examination where the Veteran's blood pressure was noted to be 138/90 in connection with the RO's initial request in June 2003.  This available evidence suggests some possibility that the Veteran may have had elevated blood pressure readings during his first period of active duty service.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (providing that the term "hypertension" means the diastolic blood pressure is predominantly 90 millimeters or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 millimeters or greater with a diastolic blood pressure of less than 90 millimeters).  For these reasons, the Board finds that a remand is warranted in order to attempt to obtain all service treatment records for both of the Veteran's periods of active duty service; and if unavailable, to make a formal finding thereof.

The RO also requested a medical opinion regarding the etiology of the Veteran's cardiac disease.  In a March 2011 VA medical opinion, the examiner noted that there were limited service treatment records for review.  The examiner opined that the Veteran's hypertension (as noted in service) did not cause his cardiac disease.  In support of this opinion, the examiner noted that a private November 1995 hospital record showed that the Veteran was seen for severe dilated cardiomyopathy secondary to alcohol abuse.  The admission record noted that the Veteran had been abusing alcohol for "several years."  The examiner then stated that if his ethanol abuse dated back to military 2-3 years prior to this admission, then the Veteran most likely was being treated for ethanol reversible hypertension, solely due to ethanol abuse. 

Given the apparent lack of service treatment records, the Board finds the March 2011 VA medical opinion to be speculative as it is solely dependent on the assumption that the Veteran had been abusing alcohol during service.  The available service treatment records do not show any indication that the Veteran was abusing alcohol in service or that his hypertension was related to alcohol abuse.  As such, if additional service treatment records are obtained on remand, the March 2011 VA examiner (if available) should be afforded an opportunity to provide an addendum opinion consistent with the evidence of record. 

Finally, service connection for cause of death depends upon the facts underlying service connection for cardiomyopathy.  Likewise, entitlement to burial benefits may be predicated on establishing entitlement to service connection for the cause of the Veteran's death.  The Board thus remands these claims as inextricably intertwined with the accrued service connection claims being remanded herein.  See Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all outstanding service treatment records for the Veteran's periods of active duty service from October 1972 to July 1979 and from August 1985 to January 1993.  Efforts to obtain these records must continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.  All efforts to obtain service treatment records and search alternate sources should be documented in the claims folder.

2.  Then, if additional service treatment records are received, the March 2011 VA examiner (if not available, request opinion from another examiner) should provide an addendum opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's heart disease, to include cardiomyopathy, first manifested in service or is otherwise related to service. The examiner is asked to address the diagnosis of hypertension in service.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefits sought remain denied, provide an additional supplemental statement of the case to the appellant and her representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


